Name: 92/384/EEC: Council Decision of 22 June 1992 concerning the conclusion of an Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation
 Type: Decision
 Subject Matter: Europe;  competition;  air and space transport;  European construction
 Date Published: 1992-07-18

 Avis juridique important|31992D038492/384/EEC: Council Decision of 22 June 1992 concerning the conclusion of an Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation Official Journal L 200 , 18/07/1992 P. 0020 - 0020COUNCIL DECISION of 22 June 1992 concerning the conclusion of an Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation (92/384/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Council decided at its meeting of 18 and 19 June 1990 that negotiations with Norway and Sweden should not be further delayed and authorized the Commission to open negotiations with these two countries, using as a basis the negotiating directives drafted for the purpose of the negotiations between the Community and the European Free Trade Association (EFTA) States; Whereas the Commission has conducted all the negotiations in close coordination and consultation with the Member States; Whereas the Agreement permits the creation, in the area covered by the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden, of a set of rules applicable to civil aviation, thus permitting the establishment of a uniform system of rules concerning market access, airline capacity as well as price setting in that field; Whereas finally the agreed text resulting from the negotiations meets the negotiating directives for the conclusion of an Agreement between the Community and EFTA States on air transport; Whereas the Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall carry out the necessary formalities as provided for in Article 23 of the Agreement. Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 13 of the Agreement. Article 4 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the day of its publication. Done at Luxembourg, 22 June 1992. For the Council The President Joaquim FERREIRA DO AMARAL (1) OJ No C 94, 13. 4. 1992.(2) OJ No C 40, 17. 2. 1992, p. 20.